EXHIBIT 10.1
June 12, 2008

     
[Form for Executive Vice President — Capital Markets]
   
 
   
 
   
 
   
 
   

          Re:  
Prime Group Realty Trust (the “Company”)
Retention Program (the “Retention Program”)

Dear                                         :
The purpose of this letter is to describe your benefits under the Company’s
Retention Program. Please be advised that the terms of the Retention Program and
the benefits described in this letter are highly confidential and should not be
discussed by you (the “Employee”) with, or disclosed to, any person other than
the Company’s Chief Executive Officer, General Counsel and/or Human Resources
Director, as well as, on a confidential basis, your legal and tax advisors and
your family. If you breach the foregoing provisions, the Company will have the
right to terminate the Retention Program as it relates to you without the
payment of the retention benefits described in this letter.
In the event a “change of control” of the Company and Prime Group Realty, L.P.
(collectively, and including any affiliate of the Company that is currently your
employer, the “Employer”) occurs, and (a) you are employed by the Employer at
the time of the change of control or (b) the Employer has terminated your
employment within six months prior to a change of control of the Employer in
anticipation of such change of control, the Employer (or any successor employer,
such as the purchaser of the Company) will pay you on the effective date of the
change of control (i) an amount equal to twelve months of your base salary in
effect at the time of the change of control (or in the case of clause (b) above,
in effect at the time of your termination), (ii) an amount equal to the annual
bonus paid to you with respect to the 2007 calendar year, (iii) a “pro-rata
bonus” for the year in which the change of control occurs pro-rated through the
date of the change of control (or in the case of clause (b) above, for the year
in which your termination occurs pro-rated through to the date of your
termination) and (iv) a discretionary closing bonus of a minimum of $100,000,
less in each case all applicable federal and state withholding. Your “pro-rata
bonus” will be based on your most recent full year annual bonus (or if not
applicable, such amount as determined by the Company). The term “change of
control” will have the meaning set forth in the attached Appendix. As a
condition to receiving these benefits if your employment has been or is being
terminated, the Employer may require you to execute a general release and waiver
of claims in a form reasonably satisfactory to the Company.

 

1



--------------------------------------------------------------------------------



 



The Retention Program and the benefits described in this letter will remain in
effect and apply to the first change of control of the Employer that closes on
or before two (2) years from the date of this letter. The Company may, in its
sole discretion, extend the date on which the Retention Program will expire. The
Company will notify you in writing of any such extension. The Company will
require any successor to all or substantially all of the Company’s business
and/or assets to assume the Employer’s obligations under the Retention Program
and the benefits described in this letter.
Notwithstanding the foregoing, if at any time prior to a change of control of
the Employer you terminate your employment voluntarily or if the Employer
terminates your employment for “cause” (as defined in the attached Appendix),
your participation in the Retention Program will immediately cease and you will
not receive the benefits described in this letter. Your participation in the
Retention Program does not give you the right to be retained in the employment
of the Employer and you will remain an employee at will.
The Program will be administered by the Employer’s President and Chief Executive
Officer, who will have full power and authority to interpret the Program and to
make any other determinations and to take such other actions as he deems
necessary or advisable in carrying its duties under the Program, including the
delegation of such authority or power, where appropriate. All decisions and
determinations made in good faith and not in contravention of the express terms
of this letter by the Employer’s President and Chief Executive Officer will be
final, conclusive, and binding on the Employer, all participants, all employees,
and any other persons having or claiming an interest hereunder.
The Retention Program benefits described in this letter are intended to
encourage you to continue your employment with the Employer and reward you if
the Company is sold.
Very truly yours,
Prime Group Realty, L.P.

         
 
  By:   Prime Group Realty Trust
 
       
 
  By:   [s] Jeffrey A. Patterson
 
       
 
      Jeffrey A. Patterson
 
      President and Chief Executive Officer

 

2



--------------------------------------------------------------------------------



 



APPENDIX
1. For purposes of the Retention Program, a “change of control” of the Employer
shall be deemed to have occurred if:
(A) any person (as such term is used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”)), including a
“group” as defined in Section 13(d)(3) of the Exchange Act and acting as such
for purposes of Section 409A of the Internal Revenue Code of 1986, as amended
(the “Code”) (but excluding a trustee or other fiduciary holding securities
under an employee benefit plan of the Employer), directly or indirectly, becomes
the beneficial owner of shares of beneficial interests or limited partnership
interests, as applicable, of the Employer having more than fifty percent (50%)
of the total number of votes that may be cast for the election of trustees of
the Employer; or
(B) the (i) merger or other business combination of the Employer (a
“Transaction”), other than a Transaction immediately following which the
shareholders of the Employer immediately prior to the Transaction continue to
have a majority of the voting power in the resulting entity (excluding for this
purpose any shareholder owning directly or indirectly more than ten percent
(10%) of the shares of the other company involved in the Transaction) or
(ii) sale or disposition of a substantial portion of the Employer’s assets; or
(C) within any twelve (12) month period beginning on or after the date of the
foregoing letter, the persons who were trustees of the Employer at the beginning
of such period (the “Incumbent Directors”) shall cease to constitute at least a
majority of the Board of Trustees of the Company (the “Board”) or a majority of
the board of trustees of any successor to the Employer, provided that, any
trustee who was not a trustee as of the date immediately following the date of
the foregoing letter shall be deemed to be an Incumbent Director if such trustee
was elected to the Board by, or on the recommendation of or with the approval
of, at least a majority of the trustees who then qualified as Incumbent
Directors either actually or by prior operation of this provision, unless such
election, recommendation or approval was the result of an actual or threatened
election contest of the type contemplated by Regulation 14a-11 promulgated under
the Exchange Act or any successor provision; or
(D) a purchase, sale, redemption, merger, or other transaction affecting all or
a substantial portion of the Series B Preferred Shares of the Company the result
of which is that the Company is no longer subject to the reporting requirements
of Section 13 or 15(d) of the Exchange Act.
2. “Cause” shall have the meaning set forth in any unexpired employment or
severance agreement between the Employee and the Employer, if any, and in the
absence of any such agreement, shall mean (i) the willful and continued failure
of the Employee to substantially perform his or her duties with or for the
Employer, (ii) the engaging by the Employee in conduct which is significantly
injurious to the Employer, monetarily or otherwise, (iii) the Employee’s
conviction of a felony, (iv) the Employee’s abuse of illegal drugs or other
controlled substances or (v) the Employee’s habitual intoxication. Unless
otherwise defined in the Employee’s employment or severance agreement, an act or
omission is “willful” for this purpose if such act or omission was knowingly
done, or knowingly omitted to be done, by the Employee not in good faith and
without reasonable belief that such act or omission was in the best interest of
the Employer.

 

3



--------------------------------------------------------------------------------



 



June 12, 2008

     
[Form for Executive Vice President — Leasing]
   
 
   
 
   
 
   
 
   

          Re:  
Prime Group Realty Trust (the “Company”)
Retention Program (the “Retention Program”)

Dear                                         :
The purpose of this letter is to describe your benefits under the Company’s
Retention Program. Please be advised that the terms of the Retention Program and
the benefits described in this letter are highly confidential and should not be
discussed by you (the “Employee”) with, or disclosed to, any person other than
the Company’s Chief Executive Officer, General Counsel and/or Human Resources
Director, as well as, on a confidential basis, your legal and tax advisors and
your family. If you breach the foregoing provisions, the Company will have the
right to terminate the Retention Program as it relates to you without the
payment of the retention benefits described in this letter.
In the event a “change of control” of the Company and Prime Group Realty, L.P.
(collectively, and including any affiliate of the Company that is currently your
employer, the “Employer”) occurs, and (i) you are employed by the Employer at
the time of the change of control or (ii) the Employer has terminated your
employment within six months prior to a change of control of the Employer in
anticipation of such change of control, the Employer (or any successor employer,
such as the purchaser of the Company) will pay you on the effective date of the
change of control an amount equal to six months of your base salary or regular
wages in effect at the time of the change of control (or in the case of clause
(ii) above, in effect at the time of your termination), less all applicable
federal and state withholding. The term “change of control” will have the
meaning set forth in the attached Appendix. As a condition to receiving these
benefits if your employment has been or is being terminated, the Employer may
require you to execute a general release and waiver of claims in a form
reasonably satisfactory to the Company.
The Retention Program and the benefits described in this letter will remain in
effect and apply to the first change of control of the Employer that closes on
or before two (2) years from the date of this letter. The Company may, in its
sole discretion, extend the date on which the Retention Program will expire. The
Company will notify you in writing of any such extension.

 

4



--------------------------------------------------------------------------------



 



The Company will require any successor to all or substantially all of the
Company’s business and/or assets to assume the Employer’s obligations under the
Retention Program and the benefits described in this letter.
Notwithstanding the foregoing, if at any time prior to a change of control of
the Employer you terminate your employment voluntarily or if the Employer
terminates your employment for “cause” (as defined in the attached Appendix),
your participation in the Retention Program will immediately cease and you will
not receive the benefits described in this letter. Your participation in the
Retention Program does not give you the right to be retained in the employment
of the Employer and you will remain an employee at will.
The Program will be administered by the Employer’s President and Chief Executive
Officer, who will have full power and authority to interpret the Program and to
make any other determinations and to take such other actions as he deems
necessary or advisable in carrying its duties under the Program, including the
delegation of such authority or power, where appropriate. All decisions and
determinations made in good faith and not in contravention of the express terms
of this letter by the Employer’s President and Chief Executive Officer will be
final, conclusive, and binding on the Employer, all participants, all employees,
and any other persons having or claiming an interest hereunder.
The Retention Program benefits described in this letter are intended to
encourage you to continue your employment with the Employer and reward you if
the Company is sold.
Very truly yours,
Prime Group Realty, L.P.

         
 
  By:   Prime Group Realty Trust
 
       
 
  By:   [s] Jeffrey A. Patterson
 
       
 
      Jeffrey A. Patterson
 
      President and Chief Executive Officer

 

5



--------------------------------------------------------------------------------



 



APPENDIX
1. For purposes of the Retention Program, a “change of control” of the Employer
shall be deemed to have occurred if:
(A) any person (as such term is used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”)), including a
“group” as defined in Section 13(d)(3) of the Exchange Act and acting as such
for purposes of Section 409A of the Internal Revenue Code of 1986, as amended
(the “Code”) (but excluding a trustee or other fiduciary holding securities
under an employee benefit plan of the Employer), directly or indirectly, becomes
the beneficial owner of shares of beneficial interests or limited partnership
interests, as applicable, of the Employer having more than fifty percent (50%)
of the total number of votes that may be cast for the election of trustees of
the Employer; or
(B) the (i) merger or other business combination of the Employer (a
“Transaction”), other than a Transaction immediately following which the
shareholders of the Employer immediately prior to the Transaction continue to
have a majority of the voting power in the resulting entity (excluding for this
purpose any shareholder owning directly or indirectly more than ten percent
(10%) of the shares of the other company involved in the Transaction) or
(ii) sale or disposition of a substantial portion of the Employer’s assets; or
(C) within any twelve (12) month period beginning on or after the date of the
foregoing letter, the persons who were trustees of the Employer at the beginning
of such period (the “Incumbent Directors”) shall cease to constitute at least a
majority of the Board of Trustees of the Company (the “Board”) or a majority of
the board of trustees of any successor to the Employer, provided that, any
trustee who was not a trustee as of the date immediately following the date of
the foregoing letter shall be deemed to be an Incumbent Director if such trustee
was elected to the Board by, or on the recommendation of or with the approval
of, at least a majority of the trustees who then qualified as Incumbent
Directors either actually or by prior operation of this provision, unless such
election, recommendation or approval was the result of an actual or threatened
election contest of the type contemplated by Regulation 14a-11 promulgated under
the Exchange Act or any successor provision; or
(D) a purchase, sale, redemption, merger, or other transaction affecting all or
a substantial portion of the Series B Preferred Shares of the Company the result
of which is that the Company is no longer subject to the reporting requirements
of Section 13 or 15(d) of the Exchange Act.
2. “Cause” shall have the meaning set forth in any unexpired employment or
severance agreement between the Employee and the Employer, if any, and in the
absence of any such agreement, shall mean (i) the willful and continued failure
of the Employee to substantially perform his or her duties with or for the
Employer, (ii) the engaging by the Employee in conduct which is significantly
injurious to the Employer, monetarily or otherwise, (iii) the Employee’s
conviction of a felony, (iv) the Employee’s abuse of illegal drugs or other
controlled substances or (v) the Employee’s habitual intoxication. Unless
otherwise defined in the Employee’s employment or severance agreement, an act or
omission is “willful” for this purpose if such act or omission was knowingly
done, or knowingly omitted to be done, by the Employee not in good faith and
without reasonable belief that such act or omission was in the best interest of
the Employer.

 

6



--------------------------------------------------------------------------------



 



June 12, 2008

     
[Form for Senior Vice President — CBD Leasing]
   
 
   
 
   
 
   
 
   

          Re:  
Prime Group Realty Trust (the “Company”)
Retention Program (the “Retention Program”)

Dear                                         :
The purpose of this letter is to describe your benefits under the Company’s
Retention Program. Please be advised that the terms of the Retention Program and
the benefits described in this letter are highly confidential and should not be
discussed by you (the “Employee”) with, or disclosed to, any person other than
the Company’s Chief Executive Officer, General Counsel and/or Human Resources
Director, as well as, on a confidential basis, your legal and tax advisors and
your family. If you breach the foregoing provisions, the Company will have the
right to terminate the Retention Program as it relates to you without the
payment of the retention benefits described in this letter.
In the event a “change of control” of the Company and Prime Group Realty, L.P.
(collectively, and including any affiliate of the Company that is currently your
employer, the “Employer”) occurs, and (i) you are employed by the Employer at
the time of the change of control or (ii) the Employer has terminated your
employment within six months prior to a change of control of the Employer in
anticipation of such change of control, the Employer (or any successor employer,
such as the purchaser of the Company) will pay you on the effective date of the
change of control an amount equal to six months of your base salary or regular
wages in effect at the time of the change of control (or in the case of clause
(ii) above, in effect at the time of your termination), less all applicable
federal and state withholding. The term “change of control” will have the
meaning set forth in the attached Appendix. As a condition to receiving these
benefits if your employment has been or is being terminated, the Employer may
require you to execute a general release and waiver of claims in a form
reasonably satisfactory to the Company.
The Retention Program and the benefits described in this letter will remain in
effect and apply to the first change of control of the Employer that closes on
or before two (2) years from the date of this letter. The Company may, in its
sole discretion, extend the date on which the Retention Program will expire. The
Company will notify you in writing of any such extension.

 

7



--------------------------------------------------------------------------------



 



The Company will require any successor to all or substantially all of the
Company’s business and/or assets to assume the Employer’s obligations under the
Retention Program and the benefits described in this letter.
Notwithstanding the foregoing, if at any time prior to a change of control of
the Employer you terminate your employment voluntarily or if the Employer
terminates your employment for “cause” (as defined in the attached Appendix),
your participation in the Retention Program will immediately cease and you will
not receive the benefits described in this letter. Your participation in the
Retention Program does not give you the right to be retained in the employment
of the Employer and you will remain an employee at will.
The Program will be administered by the Employer’s President and Chief Executive
Officer, who will have full power and authority to interpret the Program and to
make any other determinations and to take such other actions as he deems
necessary or advisable in carrying its duties under the Program, including the
delegation of such authority or power, where appropriate. All decisions and
determinations made in good faith and not in contravention of the express terms
of this letter by the Employer’s President and Chief Executive Officer will be
final, conclusive, and binding on the Employer, all participants, all employees,
and any other persons having or claiming an interest hereunder.
The Retention Program benefits described in this letter are intended to
encourage you to continue your employment with the Employer and reward you if
the Company is sold.
Very truly yours,
Prime Group Realty, L.P.

         
 
  By:   Prime Group Realty Trust
 
       
 
  By:   [s] Jeffrey A. Patterson
 
       
 
      Jeffrey A. Patterson
 
      President and Chief Executive Officer

 

8



--------------------------------------------------------------------------------



 



APPENDIX
1. For purposes of the Retention Program, a “change of control” of the Employer
shall be deemed to have occurred if:
(A) any person (as such term is used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”)), including a
“group” as defined in Section 13(d)(3) of the Exchange Act and acting as such
for purposes of Section 409A of the Internal Revenue Code of 1986, as amended
(the “Code”) (but excluding a trustee or other fiduciary holding securities
under an employee benefit plan of the Employer), directly or indirectly, becomes
the beneficial owner of shares of beneficial interests or limited partnership
interests, as applicable, of the Employer having more than fifty percent (50%)
of the total number of votes that may be cast for the election of trustees of
the Employer; or
(B) the (i) merger or other business combination of the Employer (a
“Transaction”), other than a Transaction immediately following which the
shareholders of the Employer immediately prior to the Transaction continue to
have a majority of the voting power in the resulting entity (excluding for this
purpose any shareholder owning directly or indirectly more than ten percent
(10%) of the shares of the other company involved in the Transaction) or
(ii) sale or disposition of a substantial portion of the Employer’s assets; or
(C) within any twelve (12) month period beginning on or after the date of the
foregoing letter, the persons who were trustees of the Employer at the beginning
of such period (the “Incumbent Directors”) shall cease to constitute at least a
majority of the Board of Trustees of the Company (the “Board”) or a majority of
the board of trustees of any successor to the Employer, provided that, any
trustee who was not a trustee as of the date immediately following the date of
the foregoing letter shall be deemed to be an Incumbent Director if such trustee
was elected to the Board by, or on the recommendation of or with the approval
of, at least a majority of the trustees who then qualified as Incumbent
Directors either actually or by prior operation of this provision, unless such
election, recommendation or approval was the result of an actual or threatened
election contest of the type contemplated by Regulation 14a-11 promulgated under
the Exchange Act or any successor provision; or
(D) a purchase, sale, redemption, merger, or other transaction affecting all or
a substantial portion of the Series B Preferred Shares of the Company the result
of which is that the Company is no longer subject to the reporting requirements
of Section 13 or 15(d) of the Exchange Act.
2. “Cause” shall have the meaning set forth in any unexpired employment or
severance agreement between the Employee and the Employer, if any, and in the
absence of any such agreement, shall mean (i) the willful and continued failure
of the Employee to substantially perform his or her duties with or for the
Employer, (ii) the engaging by the Employee in conduct which is significantly
injurious to the Employer, monetarily or otherwise, (iii) the Employee’s
conviction of a felony, (iv) the Employee’s abuse of illegal drugs or other
controlled substances or (v) the Employee’s habitual intoxication. Unless
otherwise defined in the Employee’s employment or severance agreement, an act or
omission is “willful” for this purpose if such act or omission was knowingly
done, or knowingly omitted to be done, by the Employee not in good faith and
without reasonable belief that such act or omission was in the best interest of
the Employer.

 

9



--------------------------------------------------------------------------------



 



June 12, 2008

     
[Form for Senior Vice President — Loan Administration]
   
 
   
 
   
 
   
 
   

          Re:  
Prime Group Realty Trust (the “Company”)
Retention Program (the “Retention Program”)

Dear                                         :
The purpose of this letter is to describe your benefits under the Company’s
Retention Program. Please be advised that the terms of the Retention Program and
the benefits described in this letter are highly confidential and should not be
discussed by you (the “Employee”) with, or disclosed to, any person other than
the Company’s Chief Executive Officer, General Counsel and/or Human Resources
Director, as well as, on a confidential basis, your legal and tax advisors and
your family. If you breach the foregoing provisions, the Company will have the
right to terminate the Retention Program as it relates to you without the
payment of the retention benefits described in this letter.
In the event a “change of control” of the Company and Prime Group Realty, L.P.
(collectively, and including any affiliate of the Company that is currently your
employer, the “Employer”) occurs, and (i) you are employed by the Employer at
the time of the change of control or (ii) the Employer has terminated your
employment within six months prior to a change of control of the Employer in
anticipation of such change of control, the Employer (or any successor employer,
such as the purchaser of the Company) will pay you on the effective date of the
change of control an amount equal to six months of your base salary or regular
wages in effect at the time of the change of control (or in the case of clause
(ii) above, in effect at the time of your termination), and a “pro-rata bonus”
for the year in which the change of control occurs pro-rated through the date of
the change of control (or in the case of clause (ii) above, for the year in
which your termination occurs pro-rated through to the date of your
termination), less all applicable federal and state withholding. Your “pro-rata
bonus” will be based on your most recent full year annual bonus (or if not
applicable, such amount as determined by the Company). The term “change of
control” will have the meaning set forth in the attached Appendix. As a
condition to receiving these benefits if your employment has been or is being
terminated, the Employer may require you to execute a general release and waiver
of claims in a form reasonably satisfactory to the Company.

 

10



--------------------------------------------------------------------------------



 



The Retention Program and the benefits described in this letter will remain in
effect and apply to the first change of control of the Employer that closes on
or before two (2) years from the date of this letter. The Company may, in its
sole discretion, extend the date on which the Retention Program will expire. The
Company will notify you in writing of any such extension. The Company will
require any successor to all or substantially all of the Company’s business
and/or assets to assume the Employer’s obligations under the Retention Program
and the benefits described in this letter.
Notwithstanding the foregoing, if at any time prior to a change of control of
the Employer you terminate your employment voluntarily or if the Employer
terminates your employment for “cause” (as defined in the attached Appendix),
your participation in the Retention Program will immediately cease and you will
not receive the benefits described in this letter. Your participation in the
Retention Program does not give you the right to be retained in the employment
of the Employer and you will remain an employee at will.
The Program will be administered by the Employer’s President and Chief Executive
Officer, who will have full power and authority to interpret the Program and to
make any other determinations and to take such other actions as he deems
necessary or advisable in carrying its duties under the Program, including the
delegation of such authority or power, where appropriate. All decisions and
determinations made in good faith and not in contravention of the express terms
of this letter by the Employer’s President and Chief Executive Officer will be
final, conclusive, and binding on the Employer, all participants, all employees,
and any other persons having or claiming an interest hereunder.
The Retention Program benefits described in this letter are intended to
encourage you to continue your employment with the Employer and reward you if
the Company is sold.
Very truly yours,
Prime Group Realty, L.P.

         
 
  By:   Prime Group Realty Trust
 
       
 
  By:   [s] Jeffrey A. Patterson
 
       
 
      Jeffrey A. Patterson
 
      President and Chief Executive Officer

 

11



--------------------------------------------------------------------------------



 



APPENDIX
1. For purposes of the Retention Program, a “change of control” of the Employer
shall be deemed to have occurred if:
(A) any person (as such term is used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”)), including a
“group” as defined in Section 13(d)(3) of the Exchange Act and acting as such
for purposes of Section 409A of the Internal Revenue Code of 1986, as amended
(the “Code”) (but excluding a trustee or other fiduciary holding securities
under an employee benefit plan of the Employer), directly or indirectly, becomes
the beneficial owner of shares of beneficial interests or limited partnership
interests, as applicable, of the Employer having more than fifty percent (50%)
of the total number of votes that may be cast for the election of trustees of
the Employer; or
(B) the (i) merger or other business combination of the Employer (a
“Transaction”), other than a Transaction immediately following which the
shareholders of the Employer immediately prior to the Transaction continue to
have a majority of the voting power in the resulting entity (excluding for this
purpose any shareholder owning directly or indirectly more than ten percent
(10%) of the shares of the other company involved in the Transaction) or
(ii) sale or disposition of a substantial portion of the Employer’s assets; or
(C) within any twelve (12) month period beginning on or after the date of the
foregoing letter, the persons who were trustees of the Employer at the beginning
of such period (the “Incumbent Directors”) shall cease to constitute at least a
majority of the Board of Trustees of the Company (the “Board”) or a majority of
the board of trustees of any successor to the Employer, provided that, any
trustee who was not a trustee as of the date immediately following the date of
the foregoing letter shall be deemed to be an Incumbent Director if such trustee
was elected to the Board by, or on the recommendation of or with the approval
of, at least a majority of the trustees who then qualified as Incumbent
Directors either actually or by prior operation of this provision, unless such
election, recommendation or approval was the result of an actual or threatened
election contest of the type contemplated by Regulation 14a-11 promulgated under
the Exchange Act or any successor provision; or
(D) a purchase, sale, redemption, merger, or other transaction affecting all or
a substantial portion of the Series B Preferred Shares of the Company the result
of which is that the Company is no longer subject to the reporting requirements
of Section 13 or 15(d) of the Exchange Act.
2. “Cause” shall have the meaning set forth in any unexpired employment or
severance agreement between the Employee and the Employer, if any, and in the
absence of any such agreement, shall mean (i) the willful and continued failure
of the Employee to substantially perform his or her duties with or for the
Employer, (ii) the engaging by the Employee in conduct which is significantly
injurious to the Employer, monetarily or otherwise, (iii) the Employee’s
conviction of a felony, (iv) the Employee’s abuse of illegal drugs or other
controlled substances or (v) the Employee’s habitual intoxication. Unless
otherwise defined in the Employee’s employment or severance agreement, an act or
omission is “willful” for this purpose if such act or omission was knowingly
done, or knowingly omitted to be done, by the Employee not in good faith and
without reasonable belief that such act or omission was in the best interest of
the Employer.

 

12